 Case 6:19-cv-01495-CEM-LRH Document 7 Filed 08/28/19 Page 1 of 2 PageID 22



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

LESLIE NIEVES

       PLAINTIFF,

V.                                                   CASE NO.: 6:19-CV-01495-CEM-LRH

PRO-DEMOLITION, INC.,
A Florida Corporation, and
EDWARD WARREN, Individually,

       DEFENDANTS.
                                         /

                       CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following pursuant to this Court’s Order on Interested Persons and

Corporate Disclosure:

1)      The name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in a party to this action or in the outcome of this
action, including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
companies that own 10% or more of a party’s stock, and all other identifiable legal entities related
to a party:

       1.   LESLIE NIEVES – Plaintiff
       2.   PRO-DEMOLITION, INC. – Defendant
       3.   EDWARD WARREN - Defendant
       4.   GREGORY SCHMITZ, ESQ. – Counsel for Plaintiff
       5.   MORGAN & MORGAN, P.A. – Counsel for Plaintiff

2)     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

       1. None Known

3) The name of every other entity which is likely to be an active participant in the proceedings,
including the debtor and members of the creditors’ committee (or if no creditors’ committee the 20
largest unsecured creditors):

       1. None other than those identified in #1 above.
Case 6:19-cv-01495-CEM-LRH Document 7 Filed 08/28/19 Page 2 of 2 PageID 23




4)      The name of each victim (individual or corporate), including every person who may be
entitled to restitution:


       1. LESLIE NIEVES – Plaintiff

        I certify that I am unaware of any actual or potential conflict of interest involving the
District Judge and Magistrate Judge assigned to this case, and will immediately notify the Court in
writing on learning of such conflict.


Dated: August 28, 2019
                                             /s/ Gregory R. Schmitz
                                             GREGORY R. SCHMITZ, ESQ.
                                             Florida Bar No.: 0094694
                                             20 North Orange Avenue, Suite 1400
                                             Orlando, Florida 32801
                                             Telephone: (407) 204-2170
                                             Facsimile: (407) 245-3401
                                             E-mail: gschmitz@forthepeople.com
                                                     mbarreiro@forthepeople.com
                                             Attorney for Plaintiff
